DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the amendments filed on 01/06/2021, in which, claims 1, 7, and 14 are amended; and claim 16-20 are newly added. Claims 1-20 remain pending in the present application with claim 1 being independent claim.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 01/06/2021 with respect to amended claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado-Moya et al. (US 20160119541 A1, hereinafter referred to as “Alvarado-Moya”) in view of Said et al. (US 20160088287 A1, hereinafter referred to as “Said”), and further in view of Thorn et al. (US 20160295195 A1, hereinafter referred to as “Thorn”).
Regarding claim 1, Alvarado-Moya discloses an electronic device comprising: 
a Printed Circuit Board (PCB) (see Alvarado-Moya, paragraph [0062]: “Printed circuit board (PCB) 403 may hold many of the components of the system”); 
a first camera set including a plurality of cameras disposed along a periphery of the PCB and oriented substantially parallel to the PCB (see Alvarado-Moya, FIG. 4 and paragraph [0062]: “PCB 403 may also hold connectors (e.g., IDC ribbon cable connectors) for the cameras and connection points for the other sensors”); and
a second camera set including a plurality of cameras disposed along the periphery of the PCB to be interleaved with the cameras included in the first camera set, respectively, and oriented substantially parallel to the PCB (see Alvarado-Moya, FIG. 4 and paragraph [0065]: “The camera boards 405 may house the imaging sensors (e.g., a 
Regarding claim 1, Alvarado-Moya discloses all the claimed limitations with the exception of at least one first processor; and at least one second processor, wherein the first camera set is connected to the at least one first processor via a first interface disposed on the PCB and the second camera set is connected to the at least one second processor via a second interface disposed on the PCB, wherein, when the electronic device operates in a 3D image capturing mode, power is supplied to both the at least one first processor and the at least one second processor, and wherein, when the electronic device operates in a 2D image capturing mode, power is supplied to the at least one first processor and power to the at least one second processor is interrupted.
Said from the same or similar fields of endeavor discloses at least one first processor (see Said, paragraph [0094]: “one front-end processor 120 per camera 110, or a single processor 120 (with a single core or multiple processor cores) may be shared by multiple cameras”); and 
at least one second processor (see Said, paragraph [0094]: “A front-end processor 120 may use accelerators, application-specific integrated-circuits (ASICs), or subprocessors to handle parts of a task of capturing, modifying, compressing, storing, or transmitting video data. Each processor 120 may run a general-purpose operating 
wherein the first camera set is connected to the at least one first processor via a first interface disposed on the PCB and the second camera set is connected to the at least one second processor via a second interface disposed on the PCB (see Said, paragraph [0092]: “the number of front-end processors associated with camera system 110 may depend at least in part on a number of cameras 112 in camera system 110 as well as a size or frame rate of video captured by cameras 112. As an example and not by way of limitation, each camera 112 may be connected to one or more dedicated processors 120. Although this disclosure describes and illustrates particular camera systems coupled to particular processors in particular manners, this disclosure contemplates any suitable camera systems coupled to any suitable processors in any suitable manners”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Said with the teachings as in Alvarado-Moya.  The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Said to include one or more processors integrated as part of camera system wherein each camera may be connected to one or more dedicated processors and the number of processors associated with camera system may depend at least in part on a number of cameras in camera system thus including at least one first processor; at least one second processor and connecting first set of camera to the at least one first processor via a first interface disposed on the PCB and the second camera set is connected to the at least 
Regarding claim 1, the combination teachings of Alvarado-Moya and Said disclose all the claimed limitations with the exception of wherein, when the electronic device operates in a 3D image capturing mode, power is supplied to both the at least one first processor and the at least one second processor, and wherein, when the electronic device operates in a 2D image capturing mode, power is supplied to the at least one first processor and power to the at least one second processor is interrupted.
Thorn from the same or similar fields of endeavor discloses wherein, when the electronic device operates in a 3D image capturing mode, power is supplied to both the at least one first processor and the at least one second processor, and wherein, when the electronic device operates in a 2D image capturing mode, power is supplied to the at least one first processor and power to the at least one second processor is interrupted (See Thorn, paragraphs [0016]-[0017]: “both cameras 124 may consume a same amount of power and/or have a same resolution... digital camera system 120 may disable the stereo capture by the stereo pair cameras 124 and thus cut power consumption in half”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Thorn with the teachings as in Alvarado-Moya and Said. The motivation for doing so would ensure the system to have the ability to use the device disclosed in Thorn to supply power for digital camera system wherein both cameras consume a same amount of power when 
Regarding claim 2, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein at least one of the first camera set, the second camera set, the at least one first processor, and the at least one second processor is disposed on a first face of the PCB (see Alvarado-Moya, FIG. 4 and paragraph [0070]: “FIG. 6 is a central PCB 403 according to an embodiment of the invention. FIG. 6 shows the top and bottom of the central printed circuit board. This board may house the microprocessor (MCU) and/or digital signal processor (DSP) 601. In the embodiment shown, the processor is an Analog Devices Blackfin 548BF DSP. This processor may handle the multiple streams of image and sensor data being captured by the sensor unit's imaging and other sensors at a reasonable component cost and power drain. In other embodiments, other microprocessors and/or digital signal processors may be used, including units with multiple cores”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 2, further comprising: 

a third processor connected to the third camera (see Said, paragraph [0092]: “camera system 110 may include one or more processors integrated as part of camera system 110, or camera system 110 may be coupled to one or more processors located external to camera system 110”).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 3, wherein the third processor is disposed on a second face of the PCB, which is opposite the first face of the PCB (see Alvarado-Moya, FIG. 6 and paragraphs [0070]-[0071]: “other microprocessors and/or digital signal processors may be used, including units with multiple cores… Ribbon cable connector 602 may connect to the cables running to the central PCB from the imaging boards described above in FIG. 5” wherein Ribbon cable connectors locate on the other side of PCB as well).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 4, wherein the PCB includes a double-sided PCB (see Alvarado-Moya, FIG. 6 and paragraph [0071]: 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein at least one of the first interface and the second interface is formed of a conductive pattern formed on the PCB (see Alvarado-Moya, FIG. 8 and paragraph [0091]: “Multiplexing may be used to allow the microprocessor 701 to accept data from a plurality of image sensors. In this example, a BlackfinBF548 microprocessor 802 may accept data from six imaging sensors 803 over two parallel peripheral interfaces (PPI) 806. Each of 6 image sensors 803 may be driven by same clock source 801, which may ensure that image data from the image sensors 803 is synchronized”).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein the cameras included in the first camera set and the second camera set configure at least two stereoscopic pairs (see Said, paragraph [0052]: “FIG. 2 illustrates an example 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein the cameras included in the first camera set and the second camera set have FOVHS, which are associated such that images, which are respectively captured by the cameras, have areas where the images at least partially overlap each other (see Said, paragraph [0067]: “cameras 112 of camera system 110 may be configured so that the horizontal FOVs of neighboring left cameras are overlapped and, similarly, the horizontal FOVs of neighboring right cameras are overlapped”).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 3, wherein the cameras included in the first camera set and the second camera set have FOVHS, which are associated such that images, which are respectively captured by the cameras, have areas where the images at least partially overlap an image captured by the third camera (see Said, FIG. 6 and paragraph [0076]: “top camera 112T may be located near a top surface of camera system 110 or, as illustrated in FIG. 6, top camera 112T may be recessed or indented with respect to a top surface of camera system 110. 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 3, wherein the third processor is configured to: 
receive first image data corresponding to a 360-degree panoramic view from the at least one first processor or the at least one second processor (see Alvarado-Moya, paragraph [0040]: “the computers used in the described systems and methods may be special purpose computers configured specifically for image capture, processing, and presentation. For example, a device may be equipped with specialized processors, memory, communication components, sensors, etc. that are configured to work together to capture images, stitch captured images together into panoramic scenes”); and 
provide a 2D omnidirectional image based on the first image data and second image data corresponding to a top view received from the third camera (see Said, FIG. 13 and paragraph [0121]: “Top image I-Top may be captured by top camera 112T, and stitched image 220 may result from a stitching process that stitches or combines left or right images (e.g., images I-R1 through I-Rn) together. In the example of FIG. 13, stitched image 220 includes images I-1, I-2, and I-3, which are stitched together to form stitched image 220. In particular embodiments, after images from cameras 112 are 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 3, wherein the third processor is configured to: 
receive first image data corresponding to a 360-degree panoramic view having a first orientation from the at least one first processor (see Said, FIG. 8 and paragraph [0102]: “the cameras may include a first camera 112 having a first orientation 114”); 
receive second image data corresponding to a 360-degree panoramic view having a second orientation from the at least one second processor (see Said, FIG. 8 and paragraph [0102]: “second camera 112 having a second orientation 114”); and 
provide a 3D omnidirectional image based on the first image data, the second image data, and third image data corresponding to a top view received from the third camera (see Said, FIG. 8 and paragraph [0074]: “images from side cameras 112 may be combined with images from top camera 112T and a bottom camera so that a user can look in any direction (e.g., left, right, up, or down) when viewing a 3-D video”).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein the at least one first processor includes a third processor and a fourth processor, the third 
wherein the at least one second processor includes a fifth processor and a sixth processor, the fifth processor being connected to at least one sixth camera included in the second camera set and the sixth processor being connected to at least one seventh camera included in the second camera set (see Said, paragraph [0092]: “each camera 112 may be connected to one or more dedicated processors 120. Although this disclosure describes and illustrates particular camera systems coupled to particular processors in particular manners, this disclosure contemplates any suitable camera systems coupled to any suitable processors in any suitable manners”).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 13, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 12, wherein the at least one fourth camera is interleaved with the at least one sixth camera, and the at least one fifth camera is interleaved with the at least one seventh camera (see Said, paragraph [0077]: “n left cameras 112 and n right cameras 112 may be arranged in pairs and interleaved as described above so that left-camera images I-L1 through I-Ln are overlapped and right-camera images I-R1 through I-Rn are overlapped”).  

Regarding claim 14, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 12, wherein the third processor is configured to: 
receive first image data corresponding to a 180-degree panoramic view from any one of the third processor, the fourth processor, the fifth processor, and the sixth processor (see Said, paragraph [0059]: “Camera system 110 illustrated in FIG. 3 may record images over a half circle and provide approximately 180° of angular viewing”); and 
provide a 2D 180-degree panoramic image based on the first image data and second image data corresponding to a top view received from a third camera (see Said, FIG. 13 and paragraph [0121]: “Top image I-Top may be captured by top camera 112T, and stitched image 220 may result from a stitching process that stitches or combines left or right images (e.g., images I-R1 through I-Rn) together. In the example of FIG. 13, stitched image 220 includes images I-1, I-2, and I-3, which are stitched together to form stitched image 220. In particular embodiments, after images from cameras 112 are stitched together to form stitched image 220, top image I-Top from top camera 112T may be stitched or added to an upper portion 210U of stitched image 220”).  
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 15, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein the 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 16, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, wherein at least one first power management integrated circuit (PMIC) is associated with the at least one first processor, and at least one second PMIC is associated with the at least second first processor, and wherein to interrupt the power to the at least one second processor, a control signal is transmitted to the at least one second PMIC (See Thorn, paragraph [0045]: “As shown in FIG. 4, power efficient management application 410 may initiate a parallax detection sub process 420. Each frame detected by the camera 124 or cameras 124 may be processed via ISP 220 (not shown in FIG. 4) and power efficient management application 410. Parallax detection sub process 420 may include detection of whether a particular scene requires a particular mode (and if a scene change requires a change of mode). Parallax detection sub process 420 may detect a scene type 422. Particular modes may be more conducive to capture in 2D (e.g., document mode). Parallax detection sub process 420 may detect whether the scene is landscape, portrait, a document, etc., and may exclude from stereo capture accordingly based on the selected mode. Modes that are excluded from stereo capture may be captured using a single camera (sub process 450)”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 17, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above also disclose the electronic device of claim 1, further comprising a plurality of microphones (see Alvarado-Moya, paragraph [0075]: “the microphone may be stereo or may comprise several microphones on the surface of the sensor unit 101”), wherein when a plurality of images are captured by the first camera set and/or the second camera set, the plurality of microphones is configured to capture a plurality of first audio signals corresponding to a first reference direction of the plurality of images (see Alvarado-Moya, paragraphs [0084]-[0086]: “IMU 707 may provide the microcontroller 701 with information about the orientation and acceleration of the sensor unit 101 as it is moving through its path of travel in the air and on the ground. The microcontroller 701 may associate this information with images and transmit it to the receiver unit. This data may allow the receiver unit 103 to provide information to the end user that allows that user to understand in which direction the sensor unit was thrown… Microphone 710 may capture audio from the environment and transmit this information back to microprocessor 701, which in turn may make it available to receiver unit 103”).
The motivation for combining the references has been discussed in claim 1 above.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado-Moya, Said, and Thorn as applied to claim 1, and further in view of Wang et al. (US 20090190769 A1, hereinafter referred to as “Wang”).
Regarding claim 18, the combination teachings of Alvarado-Moya, Said, and Thorn as discussed above disclose all the claimed limitations with the exceptions of the electronic device of claim 17, wherein when the first reference direction of the plurality .
Wang from the same or similar fields of endeavor discloses the electronic device of claim 17, wherein when the first reference direction of the plurality of images is changed to a second reference direction, a third processor of the electronic device is configured to: 
determine a difference value between the first reference direction and the second reference direction (see Wang, paragraph [0058]: “a plurality of additional microphones 307 may be used to capture acoustic signals 313 from different directions” and paragraph [0068]: “The first and second microphones may be positioned at different places of the mobile device so that the first and second sound signals may exhibit different signal characteristics (e.g., different signal-to-noise ratios or signal powers)”); and 
generate a plurality of second audio signals corresponding to the second reference direction based on the difference value (see Wang, paragraph [0068]: “The first sound signal may be compared to the second sound signal 506 to determine 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wang with the teachings as in Alvarado-Moya, Said, and Thorn. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Wang to capture sound signals from different directions; to exhibit different signal characteristics for the first and second sound signals; to compare the first and second sound signal to determine which signal is used to generate sound signals; to adjust weight between two or more signals by applying a minimum wait amount of time between signal switches; to assign and adjust weights to each sound signal and to generate output sound signal by adjusting the weights of the first and second sound signals thus generating a plurality of second audio signals corresponding to the second reference direction based on the difference value determined by a difference value between the first reference direction and the second reference direction; applying the adjusted delay compensation to each of the plurality of first audio signals to generate the plurality of second audio signals by adjusting a delay compensation for each of the plurality of first audio signals and applying the adjusted weight to each of the plurality of first audio signals to generate the plurality of second audio signals by adjusting a weight 
Regarding claim 19, the combination teachings of Alvarado-Moya, Said, Thorn, and Wang as discussed above also disclose the electronic device of claim 18, wherein to generate the plurality of second audio signals, the third processor of the electronic device is further configured to: 
adjust a delay compensation for each of the plurality of first audio signals (see Wang, paragraph [0062]: “weights are adjusted to select/switch between two or more signals”); and 
apply the adjusted delay compensation to each of the plurality of first audio signals to generate the plurality of second audio signals (see Wang, paragraph [0062]: “the signal selection module 320 may wait a minimum amount of time between signal switches”).
The motivation for combining the references has been discussed in claim 18 above.
Regarding claim 20, the combination teachings of Alvarado-Moya, Said, Thorn, and Wang as discussed above also disclose the electronic device of claim 18, wherein to generate the plurality of second audio signals, the third processor of the electronic device is further configured to: 
adjust a weight for each of the plurality of first audio signals (see Wang, paragraphs [0061]-[0062]: “obtain one or more signal characteristics for the two or more digitized sound signals and assign weights to each sound signal…weights are adjusted”); and 

The motivation for combining the references has been discussed in claim 18 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484





/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484